DETAILED ACTION

This Office Action is in response to the amendment, filed on May 5, 2021.  Primary Examiner acknowledges Claims 39-54 are pending in this application, with Claims 39-54 having been newly added, and Claims 1-38 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-45 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 39, Lines 17-19 recites “a distal end of the suction tube is oriented to suck fluids from the proximal surface of the fluid blocking element”; however, this limitation appears to be unclear.  Specifically, if the “main suction tube [is] attached to the fluid blocking the distal surface of the fluid blocking element.  Consequently, Primary Examiner contends Applicant’s recitation of Claim 39 includes an inaccuracy.  Alternatively, should Applicant allege there is no inaccuracy, then Primary Examiner is unsure and unclear if Applicant’s recitation is based on the distal end of the suction tube being attached to the fluid blocking element. More specifically, what structure provides for the distal end of the suction tube to be limited to the proximal surface of the fluid blocking element?  Dependent Claims 40-45 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 
Specifically, Claim 41, Line 4 recites “remove the fluid blocking therefrom”; however, this limitation lacks antecedent basis in the claims.  This limitation should read “fluid blocking element”.  Appropriate correction and clarification is required.
Specifically, Claim 48, Line 1 recites “a connector 225”; however, this recitation appears to be unclear.  Primary Examiner is unsure if “225”is meant to be a reference character, or some other feature of the claimed invention.  Pursuant to MPEP § 608.01(m), Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-42 and 46-51 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lew et al. (5,181,505) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lew et al. (5,181,505) in view of Ciccone (2012/0180791, which is a 371 national stage entry of PCT/US2010/045915 which has a publication date of February 24, 2011).
As to Claim 39, Lew discloses a ventilation system (Figures 2-5) comprising: an endotracheal tube - ETT (36, “The apparatus 10 is also provided with means formed in body 12 for passage of an endotracheal tube, indicated generally at reference numeral 36 … the tube 40 Body 12 is formed of a substrate which is capable of being impregnated with a medicament to be delivered in the oral cavity 24 of patient 22.” Column 4, Lines 10-15; “the substrate may also take the form of a gel including the medicament or a sponge or other absorbent article which can be impregnated with the medicament.” Column 4, Lines 30-40 also see Column 8, Lines 25-45; Column 9, Lines 5-15 and 30-35, especially “a common synthetic sponge can be trimmed to size (because of the compressible nature of the sponge, exact fit is not even required), sterilized, absorbed with a solution of the desired medicament, and inserted into the basket 48. The sponge is preferably sized just slightly larger than basket 48 such that slight compression of the sponge is needed to insure that the sponge is secured within basket 46” Column 8, Lines 20-35) that is constructed primarily from sponge (“sponge” Column 4, Lines 30-40 also see Column 8, Lines 25-45; Column 9, Lines 5-15 and 30-35), the deformable fluid blocking element (12) being reversibly mounted around the ETT (36), the fluid blocking element (12) having; a proximal surface (defined by the portion of 12 closest to the mouth) facing towards the proximal (defined by the portion of 40 closest to the mouth) end the ETT (36); a distal surface (defined by the portion of 12 closest to the lungs) facing towards the distal (defined by the portion of 40 closest to the lungs) end of the ETT (36); a midsection channel (38, “the tube 40 of endotracheal tube 36 is passed through channel 38” Column 7, Lines 30-40) sized to fit snugly and reversibly around the ETT (36) when the fluid blocking element (12) is mounted thereto; an outer surface (14/16/26/28, “one of the surfaces 14, 16, 26 or 28 contacts the tongue 18 or mucosa” Column 6, Lines 65-70; “the top surface 14 of body 12 is curved or arched. The curve in top surface 14 facilitates interdigitation of the body 12 and the slightly arched inferior aspect of the mucosa of the pharyngeal palate 20 when body 12 is positioned” Column 6, Lines 20-25) configured, when the fluid blocking element (12) is mounted, to fit snugly and reversibly into the back of the mouth of an adult human patient so as to span both lateral left to right tonsils and tongue soft palate dimensions thereof (“Body 12 is sized, and the sides 28 rounded and tapered at 30, to optimize engagement of the mucosa of the pharyngeal palate 20 and alveolar ridge 32 of patient 22 when body 12 is placed upon the tongue 18 and the mouth of patient 22 is closed” Column 6, Lines 15-20), wherein the fluid blocking element (12) is collapsible (“a common synthetic sponge can be trimmed to size (because of the compressible nature of the sponge, exact fit is not even required), sterilized, absorbed with a solution of the desired medicament, and inserted into the basket 48. The sponge is preferably sized just slightly larger than basket 48 such that slight compression of the sponge is needed to insure that the sponge is secured within basket 46” Column 8, Lines 20-35) and outwardly biased so that when placed in the back of the human mouth, the fluid blocking element (12) expands so as to simultaneously pressure against the soft palate and the tongue; and a main suction tube (44, “one or more ports 44 which are used for passage of a tube (not shown) other than the tube 40 of endotracheal tube 36 when the apparatus 10' is in place in the oral cavity of the patient. Ports 44 are used, for instance, for passage of a suction tube (not shown) for suctioning of the pharyngeal region of the patient without removing the apparatus 10' therefrom.” Column 7, Lines 50-60) attached to the fluid blocking element (12) so that (i) a distal end of the suction tube (defined by the suction tube” closest to the lungs) is oriented to suck fluids from the proximal surface of the fluid blocking element (12), (ii) a connector (defined by the oral flange region best seen Figures 2 and 4) disposed at a proximal end of the suction tube (defined by the “suction tube” closest to the mouth), the connector being suitable for connecting to a suction source (“suctioning”).  Intrinsically, for the act of suctioning, there must be a suction source applied to the suction tube that permits for the suctioning action to occur.  Regarding the orientation of a “connector”, as the suction tubes (44) are located to the left and right of the endotracheal tube, the suction connection of the suction tubes would be proximate to the connector of the endotracheal tube as is routine and conventional in the prior art. 
Should Applicant respectfully disagree there is a suction source and the orientation of the suction tube having a connector lateral to the endotracheal tube connector is well-known, routine, and conventional, Primary Examiner presents Ciccone which clearly teaches the orientation of a ventilator apparatus (10) having a endotracheal tube (4) connected to a ventilation source through ventilation port (12) and a suction tube (6) connected to a suction source through suction port (15), wherein the orientation of the ventilator apparatus (10) is positioned on a single flange (13) to provide an attachment fitting to support ventilation and suction efforts of a patient.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the ventilation system of Lew to include a connector associated with the proximal end of the suction tube for connection to a suction source, as taught by Ciccone to be a known configuration suitable for supporting the ventilation and suction efforts of a patient in need of both suction and ventilation support. 
one or more ports 44 which are used for passage of a tube (not shown) other than the tube 40 of endotracheal tube 36 when the apparatus 10' is in place in the oral cavity of the patient. Ports 44 are used, for instance, for passage of a suction tube (not shown) for suctioning of the pharyngeal region of the patient without removing the apparatus 10' therefrom.” Column 7, Lines 50-60) whereby the application of suction must occur through a suction source.
As to Claim 41, Lew discloses the deformable fluid blocking element (12) is both reversibly mountable and side-mountable (via 42, “endotracheal tube 36 is passed through channel 38, channel 38 opens to the bottom surface 16 of body 12 through a slit 42. Slit 42 allows body 12, preferably formed from a substrate which is somewhat flexible and resilient, to be slipped onto and off of the tube 40 of endotracheal tube 36, the tube 40 residing in channel 38. Slit 42 is formed more narrowly than channel 38 to insure that tube 40 is retained within channel 38.” Column 7, Lines 30-40) to the ETT of an intubated and ventilated patient, it is possible, during a time of ventilation via the ETT (36), (i) to mount the fluid blocking element (12) to the ETT (36) and (ii) to subsequently remove (“slipped onto and off”) the fluid blocking element therefrom 30with no need to even briefly interrupt ventilation of the patient.
As to Claim 42, Lew discloses the fluid blocking element (12) is reversibly mounted (via 42, “endotracheal tube 36 is passed through channel 38, channel 38 opens to the bottom surface 16 of body 12 through a slit 42. Slit 42 allows body 12, preferably formed from a substrate which is somewhat flexible and resilient, to be slipped onto and off of the tube 40 of endotracheal tube 36, the tube 40 residing in channel 38. Slit 42 is formed more narrowly than 
As to Claim 46, please see the rejection of Claim 39 which discloses the features of the ventilation system (Figures 2-5), an endotracheal tube (36), a deformable fluid blocking element (12), and main suction tube (one of 44).  The difference between Claim 39 and Claim 46 is the removal of the main suction tube, and the additional disclosure of a plurality of suction tubes “having a right suction tube branch to one side of the channel and a left suction branch tube to the 25other side of the channel, wherein a distal suction port of right suction tube branch is disposed at a distal end of the right suction branch tube and held on or slightly above proximal surface of fluid blocking element.”  Regarding this limitation, Lew discloses a plurality of suction tubes   (44 - best seen Figure 5, “one or more ports 44 which are used for passage of a tube (not shown) other than the tube 40 of endotracheal tube 36 when the apparatus 10' is in place in the oral cavity of the patient. Ports 44 are used, for instance, for passage of a suction tube (not shown) for suctioning of the pharyngeal region of the patient without removing the apparatus 10' therefrom.” Column 7, Lines 50-60) having a right suction tube branch (one of 44) to one side of the channel (38) and a left suction branch tube (other of 44) to the 25other side of the channel (38), wherein a distal suction port (defined by the portion of 44 closest to the lungs) of right suction tube branch (one of 44) is disposed at a distal end (defined by the portion of 44 closest to the lungs)  of the right suction branch tube (one of 44) and held on or slightly above proximal surface (defined by the portion of 12 closest to the mouth) of fluid blocking element (12).
one or more ports 44 which are used for passage of a tube (not shown) other than the tube 40 of endotracheal tube 36 when the apparatus 10' is in place in the oral cavity of the patient. Ports 44 are used, for instance, for passage of a suction tube (not shown) for suctioning of the pharyngeal region of the patient without removing the apparatus 10' therefrom.” Column 7, Lines 50-60)), Lew discloses a distal suction port (defined by the portion of 44 closest to the lungs) of left suction tube branch (other of 44) is disposed at a distal end (defined by the portion of 44 closest to the lungs) of the left suction branch tube (other of 44) and held on or slightly above 30 proximal surface (defined by the portion of 12 closest to the mouth) of fluid blocking element (12).
As to Claim 48, please see the rejection of Claim 39.  Intrinsically, for the act of suctioning, there must be a suction source applied to the suction tube that permits for the suctioning action to occur.  Regarding the orientation of a “connector”, as the suction tubes (44) are located to the left and right of the endotracheal tube, the suction connection of the suction tubes would be proximate to the connector of the endotracheal tube as is routine and conventional in the prior art. 
Should Applicant respectfully disagree there is a suction source and the orientation of the suction tube having a connector lateral to the endotracheal tube connector is well-known, routine, and conventional, Primary Examiner presents Ciccone which clearly teaches the orientation of a ventilator apparatus (10) having a endotracheal tube (4) connected to a 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the ventilation system of Lew to include a connector associated with the proximal end of the suction tube for connection to a suction source, as taught by Ciccone to be a known configuration suitable for supporting the ventilation and suction efforts of a patient in need of both suction and ventilation support. 
As to Claim 49, Lew discloses the suction tube (44, “one or more ports 44 which are used for passage of a tube (not shown) other than the tube 40 of endotracheal tube 36 when the apparatus 10' is in place in the oral cavity of the patient. Ports 44 are used, for instance, for passage of a suction tube (not shown) for suctioning of the pharyngeal region of the patient without removing the apparatus 10' therefrom.” Column 7, Lines 50-60) whereby the application of suction must occur through a suction source.
As to Claim 50, Lew discloses the deformable fluid blocking element (12) is both reversibly mountable and side-mountable (via 42, “endotracheal tube 36 is passed through channel 38, channel 38 opens to the bottom surface 16 of body 12 through a slit 42. Slit 42 allows body 12, preferably formed from a substrate which is somewhat flexible and resilient, to be slipped onto and off of the tube 40 of endotracheal tube 36, the tube 40 residing in channel 38. Slit 42 is formed more narrowly than channel 38 to insure that tube 40 is retained within channel 38.” Column 7, Lines 30-40) to the ETT of an intubated and ventilated patient, it is slipped onto and off”) the fluid blocking element therefrom 30with no need to even briefly interrupt ventilation of the patient.
As to Claim 51, Lew discloses the fluid blocking element (12) is reversibly mounted (via 42, “endotracheal tube 36 is passed through channel 38, channel 38 opens to the bottom surface 16 of body 12 through a slit 42. Slit 42 allows body 12, preferably formed from a substrate which is somewhat flexible and resilient, to be slipped onto and off of the tube 40 of endotracheal tube 36, the tube 40 residing in channel 38. Slit 42 is formed more narrowly than channel 38 to insure that tube 40 is retained within channel 38.” Column 7, Lines 30-40) around a proximal half of the ETT (36). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 43-45 and 52-54 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lew et al. (5,181,505) in view of Ciccone (2012/0180791, which is a 371 national stage entry of PCT/US2010/045915 which has a publication date of February 24, 2011), as applied to Claim 39 and further in view of Li et al. (2010/0307508). 
does not expressly disclose a fluid-blocking cuff and/or inflatable balloon permanently mounted to the ETT 35at a location distal to the fluid blocking element.
Li teaches an alternative construction of the ETT (12) having fluid-blocking cuff and/or inflatable balloon (24, “a cuff 24 that may be inflated to seal against the walls of a body cavity (e.g., a trachea) may be attached to the distal end 16 of the tubular body 12.” Para 0017) permanently mounted to the ETT (12) to facilitate the ventilation of the patient by “maintain[ing] airflow to and from the patient’s lungs” (Para 0016). 
Regarding the location “distal to the fluid blocking element”, the device of Lew discloses the fluid blocking element within the oral region off the patient as seen in Figure 3, while the device of Li teaches the location of the “fluid-blocking cuff and/or inflatable balloon” to seal the trachea of the patient.  From an anatomical standpoint, the trachea is closer to the lungs than the mouth and as such the claimed orientation of the “fluid-blocking cuff and/or inflatable balloon” located distal to the fluid blocking element is met.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the endotracheal tube of the modified Lew to include a “fluid-blocking cuff and/or inflatable balloon” located distal to the fluid blocking element, as taught by Li for the purpose of sealing off the “trachea” in a manner which will maintain airflow to and from the patient’s lungs during usage.
As to Claims 44 and 53, the modified Lew, specifically Li teaches the fluid-blocking cuff (24, “a cuff 24 that may be inflated to seal against the walls of a body cavity (e.g., a trachea) 
As to Claims 45 and 54, the modified Lew, specifically Li teaches the ETT (12) includes a Murphy eye (22, “As illustrated, the tubular body 12 also includes a suction lumen 32 that extends from a location on the tracheal tube 10 positioned outside the body when in use to a location on the tubular body 16 below the cuff 24 and above the Murphy's eye 22.” Para 0017) disposed at the distal end of the ETT (12).  Li teaches “A Murphy's eye 22 may be located on the tubular body 12 opposite the opening 20 to prevent airway occlusion when the tube assembly 10 is improperly placed within the patient's trachea.” (Para 0017). 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Despite Applicant’s new claim limitations, the previously considered prior art references Lew et al. (5,181,505) - as rejected in the aforementioned paragraphs, as well as Flam (5,513,627),  Haddix et al. (2012/0145162), and Parker (5,174,283) each disclose features which are represented in the new independent claims alone or in combination with an additional prior art references.  
Applicant’s reliance on the feature of the “suction tube” was previously considered in now cancelled claim 25, consequently, each of Lew, Flam, Haddix, and Parker disclose the features of at least one suction tube.  Lew is particularly pertinent prior art as Lew discloses a 
Applicant’s new reliance on the feature of the “connector…disposed at a proximate end of the suction tube, the connector being suitable for connecting to a suction source”, as represented in new independent claims 39 and 46, is not only well known and routine in the conventional application of suction sources being oriented proximate the connector for the ventilator gas in order to provide a central machine port access, but additionally is substantiated by the teaches of Ciccone (2012/0180791, which is a 371 national stage entry of PCT/US2010/045915 which has a publication date of February 24, 2011).  As stated in the aforementioned paragraphs: 
“Primary Examiner presents Ciccone which clearly teaches the orientation of a ventilator apparatus (10) having a endotracheal tube (4) connected to a ventilation source through ventilation port (12) and a suction tube (6) connected to a suction source through suction port (15), wherein the orientation of the ventilator apparatus (10) is positioned on a single flange (13) to provide an attachment fitting to support ventilation and suction efforts of a patient.”


Turning to the dependent claims, even Applicant’s reliance on the features of the “fluid-blocking cuff and/or inflatable balloon permanently mounted to the ETT” and the “Murphy eye” as shown in dependent claims 43-45 and 52-54 provides no additional advancement in prosecution as the use of “fluid-blocking cuff and/or inflatable balloon permanently mounted to the ETT” and “Murphy eye” configurations were known in the field of endotracheal tubes as confirmed by Li et al. (2010/0307508).
In conclusion, although Primary Examiner appreciates Applicant’s attempts to further define the claimed invention, it appears Applicant’s amendments fail to make a significant contribution over the prior art made of record in a manner which provides a chasm between the claimed invention and the prior art made of record.  Therefore, the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nash et al. (2002/0078962) discloses a ventilation apparatus in the form of a tracheal tube having a common flange upon which the suction catheter and the ventilation port are supplied.  
Joseph (5,819,723) and Totz (2007/0017527) each disclose a ventilation apparatus in the form of a tracheal tube having a “fluid-blocking cuff and/or inflatable balloon permanently mounted to the ETT” and “Murphy eye”. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785